
	
		I
		112th CONGRESS
		1st Session
		H. R. 3431
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from granting a waiver under section 211(f)(4) of the Clean
		  Air Act for any fuel or fuel additive that will reduce fuel efficiency or cause
		  or contribute to engine damage.
	
	
		1.Prohibition against waivers
			 for fuels and fuel additives that reduce fuel efficiency or cause or contribute
			 to engine damageParagraph (4)
			 of section 211(f) of the Clean Air Act (42 U.S.C. 7545(f)) is amended—
			(1)by striking
			 (4) and inserting (4)(A);
			(2)by striking
			 The Administrator shall take final action and inserting the
			 following:
				
					(B)The Administrator shall take final
				action
					;
				and
			(3)in subparagraph
			 (A) (as so designated by paragraph (1) of this section)—
				(A)by striking
			 if he determines that the applicant has established that such fuel or
			 fuel additive and inserting the following:
					
						if he determines that the applicant has
			 established that—(i)such fuel or fuel
				additive
						;
				(B)by striking
			 and 213(a). and inserting and 213(a);; and
				(C)by adding at the
			 end the following:
					
						(ii)such fuel or fuel additive will not reduce
				the fuel efficiency of the vehicle or engine in which such fuel or fuel
				additive is used; and
						(iii)such fuel or
				fuel additive will not cause or contribute to any damage to the vehicle engine
				(or any component thereof) in which such fuel or fuel additive is
				used.
						.
				
